Per Curiam.
This case is a repeat of the usual complaints that incriminating admissions should have been excluded as involuntary: that the court in its charge failed to comply with G.S. 1-180. The evidence presented issues of fact which the jury resolved against the defendants. In the charge the court explained the principles of law involved and properly related them to the evidence, and properly placed the burden on the State of proving all the essential elements of the offenses beyond a reasonable doubt. Review of the record fails to disclose any error of law or any reason why the verdicts and judgments should be disturbed.
No error.
Moore, J., not sitting.